 


114 HR 1212 IH: Internet Freedom Act
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1212 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2015 
Mrs. Blackburn (for herself, Mr. Guthrie, Mr. McKinley, Mr. Olson, Mr. Latta, Mrs. Brooks of Indiana, Mrs. Ellmers of North Carolina, Mr. Cramer, Mr. Mullin, Mr. Flores, Mr. Lance, Mr. Barton, Mr. Shimkus, Mr. Hudson, Mr. Pitts, Mr. Harper, Mr. Pompeo, Mr. Johnson of Ohio, Mr. Collins of New York, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the Federal Communications Commission from reclassifying broadband Internet access service as a telecommunications service and from imposing certain regulations on providers of such service. 
 
 
1.Short titleThis Act may be cited as the Internet Freedom Act. 2.Limitation on authority of FCC (a)In generalThe rule adopted by the Federal Communications Commission in GN Docket No. 14–28 on February 26, 2015 (relating to broadband Internet access service) shall have no force or effect, and the Commission may not reissue such rule in substantially the same form, or issue a new rule that is substantially the same as such rule, unless the reissued or new rule is specifically authorized by a law enacted after the date of the enactment of this Act. 
(b)ExceptionThis section does not apply to any rule that the Federal Communications Commission determines necessary— (1)to prevent damage to the national security of the United States; 
(2)to ensure the public safety; or (3)to assist or facilitate any actions taken by a Federal or State law enforcement agency. 
(c)Rule definedIn this section, the term rule has the meaning given such term in section 804 of title 5, United States Code.  